EXHIBIT 10.3

 



 

 



BONANZA CREEK ENERGY, INC.
2017 LONG TERM INCENTIVE PLAN

 

(Effective April 28, 2017)

 

 

 

 

 

 

 

 



 

 

1.   PURPOSE. 1 2.   DEFINITIONS. 1 3.   ADMINISTRATION OF THE PLAN. 5
3.1   Board. 5 3.2   Delegation of Authority. 5 3.3   Terms of Awards. 5
3.4   Deferral Arrangement. 6 3.5   No Liability. 6 3.6   Book Entry. 6
4.   STOCK SUBJECT TO THE PLAN. 7 4.1   Share Reserve. 7 4.2   Prohibition on
Liberal Share Recycling. 7 4.3   Assumption or Substitution of Awards. 7
5.   EFFECTIVE DATE, DURATION AND AMENDMENTS. 7 5.1   Effective Date. 7
5.2   Term. 7 5.3   Amendment and Termination of the Plan. 7 6.   AWARD
ELIGIBILITY AND LIMITATIONS. 8 6.1   Service Providers and Other Persons. 8
6.2   Successive Awards and Substitute Awards. 8 6.3   Limitation on Shares of
Stock Subject to Awards and Cash Awards. 8 6.4   Minimum Vesting Schedule. 8
7.   AWARD AGREEMENT. 9 8.   TERMS AND CONDITIONS OF OPTIONS. 9 8.1   Option
Price. 9 8.2   Vesting. 9 8.3   Term. 9 8.4   Termination of Service. 9
8.5   Limitations on Exercise of Option. 9 8.6   Method of Exercise. 9
8.7   Rights of Holders of Options. 10 8.8   Delivery of Stock Certificates. 10
8.9   Transferability of Options. 10 8.10   Family Transfers. 10
8.11   Limitations on Incentive Stock Options. 10 9.   TERMS AND CONDITIONS OF
STOCK APPRECIATION RIGHTS. 10 9.1   Right to Payment and Grant Price. 10
9.2   Other Terms. 11 10.   TERMS AND CONDITIONS OF RESTRICTED STOCK AND STOCK
UNITS. 11 10.1   Grant of Restricted Stock or Stock Units. 11
10.2   Restrictions. 11 10.3   Restricted Stock Certificates. 11 10.4   Rights
of Holders of Restricted Stock. 11 10.5   Rights of Holders of Stock Units. 12

 

 

 



10.6   Termination of Service. 12 10.7   Purchase of Restricted Stock. 12
10.8   Delivery of Stock. 12 11.   TERMS AND CONDITIONS OF OTHER STOCK AWARDS.
12 12.   FORM OF PAYMENT FOR OPTIONS AND RESTRICTED STOCK. 13 12.1   General
Rule. 13 12.2   Surrender of Stock. 13 12.3   Cashless Exercise. 13 12.4   Other
Forms of Payment. 13 13.   TERMS AND CONDITIONS OF DIVIDEND EQUIVALENT RIGHTS.
13 13.1   Dividend Equivalent Rights. 13 13.2   Termination of Service. 14
14.   TERMS AND CONDITIONS OF PERFORMANCE AND ANNUAL INCENTIVE AWARDS. 14
14.1   Performance Conditions. 14 14.2   Performance or Annual Incentive Awards
Granted to Designated Covered Employees. 14 14.3   Written Determinations. 15
14.4   Status of Section ‎14.2 Awards Under Code Section 162(m). 15
15.   PARACHUTE LIMITATIONS. 15 16.   REQUIREMENTS OF LAW. 16 16.1   General. 16
16.2   Rule 16b-3. 16 17.   EFFECT OF CHANGES IN CAPITALIZATION. 17
17.1   Changes in Stock. 17 17.2   Reorganization in Which the Company Is the
Surviving Entity Which does not Constitute a Change in Control. 17 17.3   Change
in Control. 17 17.4   Adjustments. 18 17.5   No Limitations on Company. 18
18.   GENERAL PROVISIONS. 18 18.1   Disclaimer of Rights. 18
18.2   Nonexclusivity of the Plan. 18 18.3   Withholding Taxes. 18
18.4   Captions. 19 18.5   Other Provisions. 19 18.6   Number and Gender. 19
18.7   Severability. 19 18.8   Governing Law. 19 18.9   Section 409A of the
Code. 19

ii

 

BONANZA CREEK ENERGY, INC.
2017 LONG TERM INCENTIVE PLAN

 

Bonanza Creek Energy, Inc., a Delaware corporation (the “Company”), sets forth
herein the terms of its 2017 Long Term Incentive Plan (the “Plan”), as follows:

 

1.PURPOSE.

 

The Plan is intended to enhance the Company’s and its Affiliates’ (as defined
herein) ability to attract and retain highly qualified officers, directors, key
employees, and other persons, and to motivate such persons to serve the Company
and its Affiliates and to expend maximum effort to improve the business results
and earnings of the Company, by providing to such persons an opportunity to
acquire or increase a direct proprietary interest in the operations and future
success of the Company. To this end, the Plan provides for the grant of stock
options, stock appreciation rights, restricted stock, stock units, other stock
awards (including unrestricted stock), dividend equivalent rights and cash
awards. Any of these awards may, but need not, be made as performance incentives
to reward attainment of annual or long-term performance goals in accordance with
the terms hereof. Stock options granted under the Plan may be non-qualified
stock options or incentive stock options, as provided herein.

 

2.DEFINITIONS.

 

For purposes of interpreting the Plan and related documents (including Award
Documents), the following definitions shall apply:

 

2.1       “Affiliate” means, with respect to the Company, any company or other
trade or business that controls, is controlled by or is under common control
with the Company within the meaning of Rule 405 of Regulation C under the
Securities Act, including, without limitation, any Subsidiary.

 

2.2       “Annual Incentive Award” means an Award made subject to attainment of
performance goals (as described in Section ‎14) over a performance period of up
to one (1) year (the fiscal year, unless otherwise specified by the Committee).

 

2.3       “Award” means a grant of an Option, Stock Appreciation Right,
Restricted Stock, Other Stock Award, Unrestricted Stock, Stock Unit, Dividend
Equivalent Rights, or cash award under the Plan.

 

2.4       “Award Document” means any written or electronic agreement, contract
or other instrument or document that evidences and sets out the terms and
conditions of an Award, which may, but need not, be executed or acknowledged by
a Grantee.

 

2.5       “Board” means the Board of Directors of the Company.

 

2.6       “Change in Control” means

 

(i)       the acquisition after the Effective Date by any individual, entity or
group (within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities
Exchange Act of 1934, as amended) (a “Person”) of beneficial ownership (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) of 50% or more of
either (a) the then outstanding shares of common stock of the Company (the
“Outstanding Company Common Stock”) or (b) the combined voting power of the then
outstanding voting securities of the Company entitled to vote generally in the
election of directors (the “Outstanding Company Voting Securities”). For
purposes of this Section 2.6, the following acquisitions by a Person will not
constitute a Change in Control: (I) any acquisition directly from the Company;
(II) any acquisition by the Company; (III) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
corporation controlled by the Company; (IV) any acquisition by any corporation
pursuant to a transaction which complies with clauses (a), (b) and (c) of
Section 2.6(iii) below; or (V) any acquisition, within 18 months following the
Effective Date, by any Person who, as of the Effective Date, holds 5% or more of
the Outstanding Common Stock or the Outstanding Company Voting Securities;

 

1 

 

(ii)       the individuals who, as of the later of the date hereof or the last
amendment to this Plan approved by the Board, constitute the board of directors
(the “Incumbent Board”) cease for any reason to constitute at least a majority
of the board of directors. Any individual becoming a director subsequent to the
later of the date hereof or the last amendment to this Plan approved by the
Board whose election, or nomination for election by the Company’s stockholders,
is approved by a vote of at least a majority of the directors then comprising
the Incumbent Board will be considered a member of the Incumbent Board as of the
later of the date hereof or the last amendment to this Plan approved by the
Board, but any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Incumbent Board of Directors
will not be deemed a member of the Incumbent Board as of the later of the date
hereof or the last amendment to this Plan approved by the Board;

 

(iii)       the consummation of a reorganization, merger, consolidation or sale
or other disposition of all or substantially all of the assets of the Company
after the Effective Date (a “Business Combination”), unless following such
Business Combination: (a) all or substantially all of the individuals and
entities who were the beneficial owners, respectively, of the Outstanding
Company Common Stock and Outstanding Company Voting Securities immediately prior
to such Business Combination beneficially own, directly or indirectly, more than
50% of, respectively, the then outstanding shares of common stock (or, for a
non-corporate entity, equivalent securities) and the combined voting power of
the then outstanding voting securities entitled to vote generally in the
election of directors, as the case may be, of the corporation resulting from
such Business Combination (including, without limitation, a corporation which as
a result of such transaction owns the Company or all or substantially all of the
Company’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership, immediately prior to such
Business Combination of the Outstanding Company Common Stock and Outstanding
Company Voting Securities, as the case may be, (b) no Person (excluding any
corporation resulting from such Business Combination or any employee benefit
plan (or related trust) of the Company or such corporation resulting from such
Business Combination) beneficially owns, directly or indirectly, 30% or more of,
respectively, the then outstanding shares of common stock (or, for a
non-corporate entity, equivalent securities) of the corporation resulting from
such Business Combination or the combined voting power of the then outstanding
voting securities of such corporation except to the extent that such ownership
existed prior to the Business Combination and (c) at least a majority of the
members of the board of directors of the corporation resulting from such
Business Combination were members of the Incumbent Board at the time of the
execution of the initial agreement, or of the action of the Board, providing for
such Business Combination; or

 

(iv)       the approval by the stockholders of the Company of a complete
liquidation or dissolution of the Company; provided, however, that the
consummation of the restructuring contemplated by the Plan of Reorganization
shall not constitute a Change in Control.

 

2.7       “Code” means the Internal Revenue Code of 1986, as now in effect or as
hereafter amended.

 

2.8       “Committee” means the Company’s Compensation Committee.

 

2.9       “Company” has the meaning set forth in the preamble.

 

2.10       “Covered Employee” means a Grantee who is a “covered employee” within
the meaning of Section 162(m)(3) of the Code.

 

2.11       “Dividend Equivalent Right” means a right, granted to a Grantee under
Section ‎13 hereof, to receive cash, Stock, other Awards or other property equal
in value to dividends paid with respect to a specified number of shares of
Stock, or other periodic payments.

 

2.12       “Effective Date” means April 28, 2017.

 

2 

 

2.13       “Exchange Act” means the Securities Exchange Act of 1934, as now in
effect or as hereafter amended.

 

2.14       “Fair Market Value” means the value of a share of Stock, determined
as follows: if on the Grant Date or other determination date the Stock is listed
on an established national or regional stock exchange, is admitted to quotation
on The Nasdaq Stock Market, Inc. or is publicly traded on an established
securities market, the Fair Market Value of a share of Stock shall be the
closing price of the Stock on such exchange or in such market (if there is more
than one such exchange or market the Board shall determine the appropriate
exchange or market) on the Grant Date or such other determination date (or if
there is no such reported closing price, the Fair Market Value shall be the mean
between the highest bid and lowest asked prices or between the high and low sale
prices on such trading day) or, if no sale of Stock is reported for such trading
day, on the next preceding day on which any sale shall have been reported. If
the Stock is not listed on such an exchange, quoted on such system or traded on
such a market, Fair Market Value shall be the value of the Stock as determined
by the Board in good faith. Notwithstanding the foregoing, for purposes of
reporting and calculating taxable income and applicable tax withholdings, the
Company may use any reasonable method to determine the Fair Market Value,
including (i) using the closing price of the Stock on the applicable exchange or
in the applicable market on the date immediately prior to the determination
date, and (ii) in the event the Grantee makes arrangements with the Company to
satisfy the tax withholdings required by Section ‎18.3 pursuant to a same day
“sell-to-cover” or similar transaction, treating Fair Market Value as the amount
received upon sale of the Stock in such same day “sell-to-cover” or similar
transaction.

 

2.15       “Family Member” means a person who is a spouse, former spouse, child,
stepchild, grandchild, parent, stepparent, grandparent, niece, nephew,
mother-in-law, father-in-law, son-in-law, daughter-in-law, brother, sister,
brother-in-law, or sister-in-law, including adoptive relationships, of the
Grantee, any person sharing the Grantee’s household (other than a tenant or
employee), a trust in which any one or more of these persons have more than
fifty percent of the beneficial interest, a foundation in which any one or more
of these persons (or the Grantee) control the management of assets, and any
other entity in which one or more of these persons (or the Grantee) own more
than fifty percent of the voting interests.

 

2.16       “GAAP” means U.S. generally accepted accounting principles.

 

2.17       “Grant Date” means, as determined by the Board, the latest to occur
of (i) the date as of which the Board approves an Award, (ii) the date on which
the recipient of an Award first becomes eligible to receive an Award under
Section ‎6 hereof, or (iii) such other date as may be specified by the Board.

 

2.18       “Grantee” means a person who receives or holds an Award under the
Plan.

 

2.19       “Incentive Stock Option” means an “incentive stock option” within the
meaning of Section 422 of the Code, or the corresponding provision of any
subsequently enacted tax statute, as amended from time to time.

 

2.20       “Intrinsic Value” means, (i) with respect to an Option or SAR, the
product of (x) the excess, if any, of (A) the price or implied price per share
of Stock in a Change in Control over (B) the exercise or grant price of such
Option or SAR multiplied by (y) the number of shares of Stock covered by such
Option or SAR, and (ii) with respect to any other Stock-based Award, the product
of (A) the price or implied price per share of Stock in a Change of Control
multiplied by (B) the number of shares of Stock covered by such other
Stock-based Award.

 

2.21      “Non-qualified Stock Option” means an Option that is not an Incentive
Stock Option.

 

2.22       “Option” means an option to purchase one or more shares of Stock
pursuant to the Plan.

 

2.23       “Option Price” means the exercise price for each share of Stock
subject to an Option.

 

2.24       “Other Stock Award” means an Award pursuant to Section ‎11 hereof

 

2.25       “Outside Director” means a member of the Board who is not an officer
or employee of the Company.

 

3 

 

2.26       “Performance Award” means an Award made subject to the attainment of
performance goals (as described in Section ‎14) over a performance period of up
to ten (10) years.

 

2.27       “Plan” has the meaning set forth in the preamble.

 

2.28       “Plan of Reorganization” means that certain Third Amended Joint
Prepackaged Plan of Reorganization under Chapter 11 of the Bankruptcy Code of
Bonanza Creek Energy, Inc. and certain of its affiliates, dated as of April 6,
2017.

 

2.29       “Purchase Price” means the purchase price for each share of Stock
pursuant to a grant of Restricted Stock or Unrestricted Stock.

 

2.30       “Restricted Period” has the meaning set forth in Section ‎10.2.

 

2.31       “Restricted Stock” means shares of Stock, awarded to a Grantee
pursuant to Section ‎10 hereof.

 

2.32       “SAR Exercise Price” means the per share exercise price of an SAR
granted to a Grantee under Section ‎9 hereof.

 

2.33       “Securities Act” means the Securities Act of 1933, as now in effect
or as hereafter amended.

 

2.34       “Service” means service as a Service Provider to the Company or an
Affiliate. Unless otherwise stated in the applicable Award Document, a Grantee’s
change in position or duties shall not result in interrupted or terminated
Service, so long as such Grantee continues to be a Service Provider to the
Company or an Affiliate. Subject to the preceding sentence, whether a
termination of Service shall have occurred for purposes of the Plan shall be
determined by the Board, which determination shall be final, binding and
conclusive.

 

2.35       “Service Provider” means an employee, officer or director of the
Company or an Affiliate, or a consultant or adviser currently providing services
to the Company or an Affiliate.

 

2.36       “Stock” means the common stock, par value $0.01 per share, of the
Company, or any security into which such common stock may be changed,
reclassified or converted pursuant to any transaction or event of the type
described in Section ‎17.

 

2.37       “Stock Appreciation Right” or “SAR” means a right granted to a
Grantee under Section ‎9 hereof.

 

2.38       “Stock Unit” means a bookkeeping entry representing the equivalent of
one or more shares of Stock as indicated in the Award Document awarded to a
Grantee pursuant to Section ‎10 hereof.

 

2.39       “Subsidiary” means any “subsidiary corporation” of the Company within
the meaning of Section 424(f) of the Code.

 

2.40       “Substitute Awards” means Awards granted upon assumption of, or in
substitution for, outstanding awards previously granted by a company or other
entity acquired by the Company or any Affiliate or with which the Company or any
Affiliate combines.

 

2.41       “Ten Percent Stockholder” means an individual who owns more than ten
percent (10%) of the total combined voting power of all classes of outstanding
stock of the Company, its parent or any of its Subsidiaries. In determining
stock ownership, the attribution rules of Section 424(d) of the Code shall be
applied.

 

2.42       “Total Shares” has the meaning set forth in Section ‎4 hereof.

 

2.43       “Unrestricted Stock” means an Award granted pursuant to Section ‎11
hereof pursuant to which the Grantee may receive shares of Stock free of any
restrictions under the Plan.

 

4 

 

3.ADMINISTRATION OF THE PLAN.

 

3.1Board.

 

The Board shall have such powers and authorities related to the administration
of the Plan as are consistent with the Company’s certificate of incorporation
and by-laws and applicable law. The Board shall have full power and authority to
take all actions and to make all determinations required or provided for under
the Plan, any Award or any Award Document, and shall have full power and
authority to take all such other actions and make all such other determinations
not inconsistent with the specific terms and provisions of the Plan that the
Board deems to be necessary or appropriate to the administration of the Plan,
any Award or any Award Document. All such actions and determinations shall be by
the affirmative vote of a majority of the members of the Board present at a
meeting or by unanimous consent of the Board executed in writing in accordance
with the Company’s certificate of incorporation and by-laws and applicable law.
The interpretation and construction by the Board of any provision of the Plan,
any Award or any Award Document shall be final, binding and conclusive.

 

3.2Delegation of Authority.

 

The Board from time to time may delegate to the Committee, any other separate
committees of the Board, or to one or more officers of the Company, such powers
and authorities related to the administration and implementation of the Plan, as
set forth in Section ‎3.1 above and other applicable provisions, as the Board
shall determine, consistent with the certificate of incorporation and by-laws of
the Company and applicable law.

 

(i)       Except as provided in subsection ‎3.2(ii) of this Section ‎3.2 and
except as the Board may otherwise determine, the Committee, if any, appointed by
the Board to administer the Plan shall consist of two (2) or more Outside
Directors of the Company who: (a) qualify as “outside directors” within the
meaning of Section 162(m) of the Code and (b) meet such other requirements as
may be established from time to time by the Securities and Exchange Commission
for plans intended to qualify for exemption under Rule 16b-3 (or its successor)
under the Exchange Act.

 

(ii)       The Board may also appoint one or more separate committees of the
Board, each composed of one or more directors of the Company who need not be
Outside Directors, who may administer the Plan with respect to employees or
other Service Providers who are not officers or directors of the Company, may
grant Awards under the Plan to such employees or other Service Providers, and
may determine all terms of such Awards.

 

(iii)       The Board may also appoint one or more officers of the Company, who
may administer the Plan with respect to employees or other Service Providers who
are not officers or directors of the Company, may grant Awards under the Plan to
such employees or other Service Providers, and may determine all terms of such
Awards.

 

In the event that the Plan, any Award or any Award Document entered into
hereunder provides for any action to be taken by or determination to be made by
the Board, such action may be taken or such determination may be made by the
Committee or such other delegate if the power and authority to do so has been
delegated to the Committee or such other delegate by the Board as provided for
in this Section ‎3.2. Unless otherwise expressly determined by the Board, any
such action or determination by the Committee or such other delegate shall be
final, binding and conclusive. To the extent permitted by applicable law, the
Committee may delegate its authority under the Plan to a member of the Board;
but no other delegate hereunder may further delegate its authority.

 

3.3Terms of Awards.

 

Subject to the other terms and conditions of the Plan, the Board shall have full
and final authority to:

 

(i)       designate Grantees,

 

(ii)       determine the type or types of Awards to be made to a Grantee,

 

5 

 

(iii)       determine the number of shares of Stock to be subject to an Award,

 

(iv)       establish the terms and conditions of each Award (including, but not
limited to, the exercise price of any Option, the nature and duration of any
restriction or condition (or provision for lapse thereof) relating to the
vesting, exercise, transfer, or forfeiture of an Award or the shares of Stock
subject thereto, and any terms or conditions that may be necessary to qualify
Options as Incentive Stock Options),

 

(v)       prescribe the form of each Award Document evidencing an Award,

 

(vi)       make Awards to Grantees who are foreign nationals or employed outside
the United States, or both, on such terms and conditions different from those
applicable to Awards to employees employed in the United States as may, in the
judgment of the Board, be necessary or desirable in order to recognize
differences in local law or tax policy. The Board also may impose conditions on
the exercise or vesting of Awards in order to minimize the Company’s obligation
with respect to tax equalization for employees on assignments outside their home
country; and

 

(vii)       amend, modify, or supplement the terms of any outstanding Award.

 

Notwithstanding the foregoing, subject to Section 14.2.4, no amendment,
modification or supplement of any Award shall, without the consent of the
Grantee, materially impair the Grantee’s rights under such Award.

 

The Company may retain the right in an Award Document to cause a forfeiture of
the gain realized by a Grantee on account of actions taken by the Grantee in
violation or breach of or in conflict with any employment agreement,
non-competition agreement, any agreement prohibiting solicitation of employees
or clients of the Company or any Affiliate thereof or any confidentiality
obligation with respect to the Company or any Affiliate thereof or otherwise in
competition with the Company or any Affiliate thereof, to the extent specified
in such Award Document applicable to the Grantee. The Company may annul an Award
if the Grantee is an employee of the Company or an Affiliate thereof and is
terminated for cause as defined in the applicable Award Document.

 

The grant of any Award shall be contingent upon the Grantee executing (in
writing or electronically) the appropriate Award Document.

 

Notwithstanding the foregoing, no amendment or modification may be made to an
outstanding Option or SAR which reduces the Option Price or SAR Exercise Price,
either by lowering the Option Price or SAR Exercise Price or by canceling the
outstanding Option or SAR and granting a replacement Option or SAR with a lower
exercise price without the approval of the stockholders of the Company,
provided, that, appropriate adjustments may be made to outstanding Options and
SARs pursuant to Section ‎17.

 

3.4Deferral Arrangement.

 

The Board may permit or require the deferral of any award payment into a
deferred compensation arrangement, subject to such rules and procedures as it
may establish, which may include provisions for the payment or crediting of
interest or dividend equivalents, including converting such credits into
deferred Stock equivalents. Any such deferrals shall be made in a manner that
complies with Code Section 409A.

 

3.5No Liability.

 

No member of the Board or of the Committee, nor any other delegate hereunder,
shall be liable for any action or determination made in good faith with respect
to the Plan or any Award or Award Document.

 

3.6Book Entry.

 

Notwithstanding any other provision of this Plan to the contrary, the Company
may elect to satisfy any requirement under this Plan for the delivery of stock
certificates through the use of book-entry.

 

6 

 

4.STOCK SUBJECT TO THE PLAN.

 

4.1Share Reserve.

 

Subject to adjustment as provided in Section ‎17 hereof, the number of shares of
Stock available for issuance under the Plan shall be 2,467,430 (the “Total
Shares”). Stock issued or to be issued under the Plan shall be authorized but
unissued shares; or, to the extent permitted by applicable law, issued shares
that have been reacquired by the Company. If any shares covered by an Award are
not purchased or are forfeited, or if an Award otherwise terminates without
delivery of any Stock subject thereto, then the number of shares of Stock
counted against the aggregate number of shares available under the Plan with
respect to such Award shall, to the extent of any such forfeiture or
termination, again be available for making Awards under the Plan.

 

4.2Prohibition on Liberal Share Recycling.

 

If any Award of SARs is settled in shares of Stock, then the number of SARs
subject to the Award shall be deemed delivered for purposes of determining the
maximum number of share of Stock available for delivery under the Plan,
regardless of the number of shares of Stock that are issued upon the settlement
of such SARs. In addition, if the Option Price of any Option granted under the
Plan, or if pursuant to Section ‎18.3 the withholding obligation of any Grantee
with respect to an Option or other Award, is satisfied by tendering shares of
Stock to the Company (by either actual delivery or by attestation) or by
withholding shares of Stock, the number of shares of Stock issued including the
shares of Stock tendered or withheld shall be deemed delivered for purposes of
determining the maximum number of shares of Stock available for delivery under
the Plan.

 

4.3Assumption or Substitution of Awards.

 

The Board shall have the right to substitute or assume Awards in connection with
mergers, reorganizations, separations, or other transactions to which Section
424(a) of the Code applies. The number of shares of Stock reserved pursuant to
Section ‎4 shall be increased by the corresponding number of Awards assumed and,
in the case of a substitution, by the net increase in the number of shares of
Stock subject to Awards before and after the substitution.

 

5.EFFECTIVE DATE, DURATION AND AMENDMENTS.

 

5.1Effective Date.

 

The Plan shall be effective as of the Effective Date.

 

5.2Term.

 

The Plan may be terminated by the Board as provided in Section ‎5.3; provided,
however, that no Awards may be granted under the Plan after the ten-year
anniversary of the Effective Date.

 

5.3Amendment and Termination of the Plan.

 

The Board may, at any time and from time to time, amend, suspend, or terminate
the Plan as to any shares of Stock as to which Awards have not been made. An
amendment shall be contingent on approval of the Company’s stockholders to the
extent stated by the Board, required by applicable law or required by applicable
stock exchange listing requirements. In addition, an amendment will be
contingent on approval of the Company’s stockholders if the amendment would: (1)
materially increase the benefits accruing to participants under the Plan, (2)
materially increase the aggregate number of shares of Stock that may be issued
under the Plan or (3) materially modify the requirements as to eligibility for
participation in the Plan. No Awards shall be made after termination of the
Plan. No amendment, suspension, or termination of the Plan shall, without the
consent of the Grantee, impair rights or obligations under any Award theretofore
awarded under the Plan.

 

7 

 

6.AWARD ELIGIBILITY AND LIMITATIONS.

 

6.1Service Providers and Other Persons.

 

Subject to this Section ‎6, Awards may be made under the Plan to: (4) any
Service Provider to the Company or of any Affiliate, including any Service
Provider who is an officer or director of the Company, or of any Affiliate, as
the Board shall determine and designate from time to time, and (5) any Outside
Director.

 

6.2Successive Awards and Substitute Awards.

 

An eligible person may receive more than one (1) Award, subject to such
restrictions as are provided herein. Notwithstanding Sections ‎8.1 and ‎9.1 the
Option Price of an Option or the grant price of an SAR that is a Substitute
Award may be less than one hundred percent (100%) of the Fair Market Value of a
share of Stock on the original date of grant provided that the Option Price or
grant price is determined in accordance with the principles of Code Section 424
and the regulations thereunder.

 

6.3Limitation on Shares of Stock Subject to Awards and Cash Awards.

 

During any time when the Company has a class of equity security registered under
Section 12 of the Exchange Act, but only after such time as the reliance period
described in Treas. Reg. Section 1.162-27(f)(2) has expired:

 

(i)       the maximum number of shares of Stock subject to Options or SARs that
can be awarded under the Plan to any person eligible for an Award under Section
‎6 hereof is 246,743 per calendar year;

 

(ii)       the maximum number of shares that can be awarded under the Plan,
other than pursuant to an Option or SARs, to any person eligible for an Award
under Section ‎6 hereof is 246,743 per calendar year;

 

(iii)       the maximum amount of any Annual Incentive Award that may be earned
in any calendar year by any one (1) Grantee shall be $5,000,000;

 

(iv)       the maximum cash amount that may be earned pursuant to all
Performance Award or other cash Awards granted in any calendar year to any one
(1) Grantee shall be $5,000,000; provided, however, that for avoidance of doubt,
the foregoing limit shall not apply to Annual Incentive Awards, which shall be
subject solely to the separate limit set forth in Section ‎6.3(iii), above;

 

(v)       the maximum number of shares of Stock that may be delivered to
Grantees and their beneficiaries with respect to Incentive Stock Options granted
under the Plan is equal to the Total Shares; and

 

(vi)       in any calendar year, no Outside Director shall be granted Awards
under the Plan that, together with any cash retainers or fees earned by such
Outside Director for such year, have an aggregate fair value as of the grant
date (as determined in accordance with applicable accounting standards) in
excess of $750,000.

 

The preceding limitations in this Section ‎6.3 are subject to adjustment as
provided in Section ‎17 hereof.

 

6.4Minimum Vesting Schedule.

 

Except as set forth below, a vesting period of at least one (1) year shall apply
to all Awards issued under the Plan. Up to 5% of the shares of Stock reserved
for issuance under the Plan as of the Effective Date may be issued pursuant to
Awards that are do not comply with such minimum one (1) year vesting period.

 

8 

 

7.AWARD AGREEMENT.

 

Each Award granted pursuant to the Plan shall be evidenced by an Award Document,
in such written or electronic form or forms as the Board shall from time to time
determine. Award Documents granted from time to time or at the same time need
not contain similar provisions but shall be consistent with the terms of the
Plan. Each Award Document evidencing an Award of Options shall specify whether
such Options are intended to be Non-qualified Stock Options or Incentive Stock
Options, and in the absence of such specification such options shall be deemed
Non-qualified Stock Options.

 

8.TERMS AND CONDITIONS OF OPTIONS.

 

8.1Option Price.

 

The Option Price of each Option shall be fixed by the Board and stated in the
Award Document evidencing such Option. The Option Price of each Option shall be
at least the Fair Market Value on the Grant Date of a share of Stock; provided,
however, that in the event that a Grantee is a Ten Percent Stockholder, the
Option Price of an Option granted to such Grantee that is intended to be an
Incentive Stock Option shall be not less than one hundred ten percent (110%) of
the Fair Market Value of a share of Stock on the Grant Date. In no case shall
the Option Price of any Option be less than the par value of a share of Stock.

 

8.2Vesting.

 

Subject to Sections ‎8.3 and ‎17.3 hereof, each Option granted under the Plan
shall become exercisable at such times and under such conditions as shall be
determined by the Board and stated in the Award Document. For purposes of this
Section ‎8.2, fractional numbers of shares of Stock subject to an Option shall
be rounded down to the next nearest whole number.

 

8.3Term.

 

Each Option granted under the Plan shall terminate, and all rights to purchase
shares of Stock thereunder shall cease, upon the expiration of ten (10) years
from the date such Option is granted, or under such circumstances and on such
date prior thereto as is set forth in the Plan or as may be fixed by the Board
and stated in the Award Document relating to such Option; provided, however,
that in the event that the Grantee is a Ten Percent Stockholder, an Option
granted to such Grantee that is intended to be an Incentive Stock Option shall
not be exercisable after the expiration of five (5) years from its Grant Date.

 

8.4Termination of Service.

 

Each Award Document shall set forth the extent to which the Grantee shall have
the right to exercise the Option following termination of the Grantee’s Service.
Such provisions shall be determined in the sole discretion of the Board, need
not be uniform among all Options issued pursuant to the Plan, and may reflect
distinctions based on the reasons for termination of Service.

 

8.5Limitations on Exercise of Option.

 

Notwithstanding any other provision of the Plan, in no event may any Option be
exercised, in whole or in part, after the occurrence of an event referred to in
Section ‎17 hereof which results in termination of the Option.

 

8.6Method of Exercise.

 

An Option that is exercisable may be exercised by the Grantee’s delivery to the
Company of written notice of exercise on any business day, at the Company’s
principal office, on the form specified by the Company. Such notice shall
specify the number of shares of Stock with respect to which the Option is being
exercised and shall be accompanied by payment in full, in a form of payment as
provided in Section ‎12 hereof, of the Option Price of the

 

9 

 

shares for which the Option is being exercised plus the amount (if any) of
federal and/or other taxes which the Company may, in its judgment, be required
to withhold with respect to an Award.

 

8.7Rights of Holders of Options.

 

Unless otherwise stated in the applicable Award Document, an individual holding
or exercising an Option shall have none of the rights of a stockholder (for
example, the right to receive cash or dividend payments or distributions
attributable to the subject shares of Stock or to direct the voting of the
subject shares of Stock) until the shares of Stock covered thereby are issued to
such individual. Except as provided in Section ‎17 hereof, no adjustment shall
be made for dividends, distributions or other rights for which the record date
is prior to the date of such issuance.

 

8.8Delivery of Stock Certificates.

 

Subject to Section ‎3.6, promptly after the exercise of an Option by a Grantee
and the payment in full of the Option Price, such Grantee shall be entitled to
the issuance of a stock certificate or certificates evidencing such Grantee’s
ownership of the shares of Stock subject to the Option.

 

8.9Transferability of Options.

 

Except as provided in Section ‎8.10, during the lifetime of a Grantee, only the
Grantee (or, in the event of legal incapacity or incompetency, the Grantee’s
guardian or legal representative) may exercise an Option. Except as provided in
Section ‎8.10, no Option shall be assignable or transferable by the Grantee to
whom it is granted, other than by will or the laws of descent and distribution.

 

8.10Family Transfers.

 

If authorized in the applicable Award Document, a Grantee may transfer, not for
value, all or part of an Option which is not an Incentive Stock Option to any
Family Member. For the purpose of this Section ‎8.10, a “not for value” transfer
is a transfer which is (6) a gift, (7) a transfer under a domestic relations
order in settlement of marital property rights; or (8) a transfer to an entity
in which more than fifty percent of the voting interests are owned by Family
Members (or the Grantee) in exchange for an interest in that entity. Following a
transfer under this Section ‎8.10, any such Option shall continue to be subject
to the same terms and conditions as were applicable immediately prior to
transfer. Subsequent transfers of transferred Options are prohibited except to
Family Members of the original Grantee in accordance with this Section ‎8.10 or
by will or the laws of descent and distribution. The events of termination of
Service of Section ‎8.4 hereof shall continue to be applied with respect to the
original Grantee, following which the Option shall be exercisable by the
transferee only to the extent, and for the periods specified, in Section ‎8.4.

 

8.11Limitations on Incentive Stock Options.

 

An Option shall constitute an Incentive Stock Option only (9) if the Grantee of
such Option is an employee of the Company or any Subsidiary of the Company; (10)
if and to the extent specifically provided in the related Award Document; and
(11) to the extent that the aggregate Fair Market Value (determined at the time
the Option is granted) of the shares of Stock with respect to which all
Incentive Stock Options held by such Grantee become exercisable for the first
time during any calendar year (under the Plan and all other plans of the
Grantee’s employer and its Affiliates) does not exceed $100,000. This limitation
shall be applied by taking Options into account in the order in which they were
granted.

 

9.TERMS AND CONDITIONS OF STOCK APPRECIATION RIGHTS.

 

9.1Right to Payment and Grant Price.

 

An SAR shall confer on the Grantee to whom such SAR is granted a right to
receive, upon exercise thereof, the excess of (12) the Fair Market Value of one
share of Stock on the date of exercise over (13) the grant price of such

 

10 

 

SAR as determined by the Board. The Award Document for an SAR shall specify the
grant price of the SAR, which shall be at least the Fair Market Value of a share
of Stock on the date of grant. SARs may be granted in conjunction with all or
part of an Option granted under the Plan or at any subsequent time during the
term of such Option, in conjunction with all or part of any other Award or
without regard to any Option or other Award. An SAR granted in tandem with an
outstanding Option following the Grant Date of such Option may have a grant
price that is equal to the Option Price, even if such grant price is less than
the Fair Market Value of a share of Stock on the grant date of the SAR.

 

9.2Other Terms.

 

The Board shall determine at the date of grant or thereafter, the time or times
at which and the circumstances under which an SAR may be exercised in whole or
in part (including based on achievement of performance goals and/or future
service requirements), the time or times at which SARs shall cease to be or
become exercisable following termination of Service or upon other conditions,
the method of exercise, method of settlement, form of consideration payable in
settlement, method by or forms in which Stock will be delivered or deemed to be
delivered to Grantees, whether or not an SAR shall be in tandem or in
combination with any other Award, and any other terms and conditions of any SAR.

 

10.TERMS AND CONDITIONS OF RESTRICTED STOCK AND STOCK UNITS.

 

10.1Grant of Restricted Stock or Stock Units.

 

Awards of Restricted Stock or Stock Units may be made for no consideration
(other than par value of the shares which is deemed paid by Services already
rendered). Stock Units may be used to grant awards commonly known as “restricted
stock units” or “performance shares,” and all references in an Award Document to
such types of awards shall be deemed to refer to Stock Units as authorized by
this Plan.

 

10.2Restrictions.

 

At the time a grant of Restricted Stock or Stock Units is made, the Board may,
in its sole discretion, establish a period of time (a “Restricted Period”)
applicable to such Restricted Stock or Stock Units. Each Award of Restricted
Stock or Stock Units may be subject to a different Restricted Period. The Board
may, in its sole discretion, at the time a grant of Restricted Stock or Stock
Units is made, prescribe restrictions in addition to or other than the
expiration of the Restricted Period, including the satisfaction of corporate or
individual performance objectives, which may be applicable to all or any portion
of the Restricted Stock or Stock Units in accordance with Sections ‎14.1 and
‎14.2. Neither Restricted Stock nor Stock Units may be sold, transferred,
assigned, pledged or otherwise encumbered or disposed of during the Restricted
Period or prior to the satisfaction of any other restrictions prescribed by the
Board with respect to such Restricted Stock or Stock Units.

 

10.3Restricted Stock Certificates.

 

Subject to Section ‎3.6, the Company shall issue, in the name of each Grantee to
whom Restricted Stock has been granted, stock certificates representing the
total number of shares of Restricted Stock granted to the Grantee, as soon as
reasonably practicable after the Grant Date. The Board may provide in an Award
Document that either (14) the Secretary of the Company or its designee shall
hold such certificates for the Grantee’s benefit until such time as the
Restricted Stock is forfeited to the Company or the restrictions lapse, or (15)
such certificates shall be delivered to the Grantee, provided, however, that
such certificates shall bear a legend or legends that comply with the applicable
securities laws and regulations and makes appropriate reference to the
restrictions imposed under the Plan and the Award Document.

 

10.4Rights of Holders of Restricted Stock.

 

Unless the Board otherwise provides in an Award Document, holders of Restricted
Stock shall have the right to vote such Stock and the right to receive any
dividends declared or paid with respect to such Stock. The Board may provide
that any dividends paid on Restricted Stock must be reinvested in shares of
Stock, which may or

 

11 

 

may not be subject to the same vesting conditions and restrictions applicable to
such Restricted Stock. All distributions, if any, received by a Grantee with
respect to Restricted Stock as a result of any stock split, stock dividend,
combination of shares, or other similar transaction shall be subject to the
restrictions applicable to the original grant.

 

10.5Rights of Holders of Stock Units.

 

10.5.1Voting and Dividend Rights.

 

Unless the Board otherwise provides in an Award Document, holders of Stock Units
shall have no rights as stockholders of the Company. The Board may provide in an
Award Document evidencing a grant of Stock Units that the holder of such Stock
Units shall be entitled to receive, upon the Company’s payment of a cash
dividend on its outstanding Stock, a cash payment for each Stock Unit held equal
to the per-share dividend paid on the Stock. Such Award Document may also
provide that such cash payment will be deemed reinvested in additional Stock
Units at a price per unit equal to the Fair Market Value of a share of Stock on
the date that such dividend is paid.

 

10.5.2Creditor’s Rights.

 

A holder of Stock Units shall have no rights other than those of a general
creditor of the Company. Stock Units represent an unfunded and unsecured
obligation of the Company, subject to the terms and conditions of the applicable
Award Document.

 

10.6Termination of Service.

 

Unless the Board otherwise provides in an Award Document or in writing after the
Award Document is issued, upon the termination of a Grantee’s Service, any
Restricted Stock or Stock Units held by such Grantee that have not vested, or
with respect to which all applicable restrictions and conditions have not
lapsed, shall immediately be deemed forfeited. Upon forfeiture of Restricted
Stock or Stock Units, the Grantee shall have no further rights with respect to
such Award, including but not limited to any right to vote Restricted Stock or
any right to receive dividends with respect to shares of Restricted Stock or
Stock Units.

 

10.7Purchase of Restricted Stock.

 

The Grantee shall be required, to the extent required by applicable law, to
purchase the Restricted Stock from the Company at a Purchase Price equal to the
greater of (16) the aggregate par value of the shares of Stock represented by
such Restricted Stock or (17) the Purchase Price, if any, specified in the Award
Document relating to such Restricted Stock. The Purchase Price shall be payable
in a form described in Section ‎12 or, in the discretion of the Board, in
consideration for past Services rendered to the Company or an Affiliate.

 

10.8Delivery of Stock.

 

Subject to Section ‎3.6, upon the expiration or termination of any Restricted
Period and the satisfaction of any other conditions prescribed by the Board, the
restrictions applicable to shares of Restricted Stock or Stock Units settled in
Stock shall lapse, and, unless otherwise provided in the Award Document, a stock
certificate for such shares shall be delivered, free of all such restrictions,
to the Grantee or the Grantee’s beneficiary or estate, as the case may be.

 

11.TERMS AND CONDITIONS OF OTHER STOCK AWARDS.

 

The Board may, in its sole discretion, grant (or sell at par value or such other
higher purchase price per share of Stock determined by the Board) to any
Grantee: (a) Unrestricted Stock Awards or rights to purchase or acquire shares,
whether at a fixed or variable price or ratio related to the Common Stock
(subject to compliance with applicable laws), upon the passage of time, the
occurrence of one or more events, or the satisfaction of performance criteria or
other conditions, or any combination thereof; or (b) any other securities with a
value derived from the value of or related to the Common Stock and/or returns
thereon (“Other Stock Awards”). Other Stock Awards may

 

12 

 

be granted or sold as described in the preceding sentence in respect of past
services and other valid consideration, or in lieu of, or in addition to, any
cash compensation due to such Grantee.

 

12.FORM OF PAYMENT FOR OPTIONS AND RESTRICTED STOCK.

 

12.1General Rule.

 

Payment of the Option Price for the shares purchased pursuant to the exercise of
an Option or the Purchase Price for Restricted Stock shall be made in cash or in
cash equivalents acceptable to the Company.

 

12.2Surrender of Stock.

 

To the extent the Award Document so provides, payment of the Option Price for
shares purchased pursuant to the exercise of an Option or the Purchase Price for
Restricted Stock may be made all or in part through the tender to the Company of
shares of Stock, which shares, if acquired from the Company and if so required
by the Company, shall have been held for at least six months at the time of
tender and which shall be valued, for purposes of determining the extent to
which the Option Price or Purchase Price has been paid thereby, at their Fair
Market Value on the date of exercise or surrender.

 

12.3Cashless Exercise.

 

With respect to an Option only (and not with respect to Restricted Stock), to
the extent permitted by law and to the extent the Award Document so provides,
payment of the Option Price for shares purchased pursuant to the exercise of an
Option may be made all or in part by delivery (on a form acceptable to the
Board) of an irrevocable direction to a licensed securities broker acceptable to
the Company to sell shares of Stock and to deliver all or part of the sales
proceeds to the Company in payment of the Option Price and any withholding taxes
described in Section ‎18.3.

 

12.4Other Forms of Payment.

 

To the extent the Award Document so provides, payment of the Option Price for
shares purchased pursuant to exercise of an Option or the Purchase Price for
Restricted Stock may be made in any other form that is consistent with
applicable laws, regulations and rules.

 

13.TERMS AND CONDITIONS OF DIVIDEND EQUIVALENT RIGHTS.

 

13.1Dividend Equivalent Rights.

 

A Dividend Equivalent Right is an Award entitling the recipient to receive
credits based on cash distributions that would have been paid on the shares of
Stock specified in the Dividend Equivalent Right (or other award to which it
relates) if such shares had been issued to and held by the recipient. A Dividend
Equivalent Right may be granted hereunder to any Grantee as a component of
another Award or as a freestanding award. The terms and conditions of Dividend
Equivalent Rights shall be specified in the grant. Dividend equivalents credited
to the holder of a Dividend Equivalent Right may be paid currently or may be
deemed to be reinvested in additional shares of Stock, which may thereafter
accrue additional equivalents. Any such reinvestment shall be at Fair Market
Value on the date of reinvestment. Dividend Equivalent Rights may be settled in
cash or Stock or a combination thereof, in a single installment or installments,
all determined in the sole discretion of the Board. A Dividend Equivalent Right
granted as a component of another Award may provide that such Dividend
Equivalent Right shall be settled upon payment of, or lapse of restrictions on,
but not exercise of (directly or indirectly), such other Award, and that such
Dividend Equivalent Right shall expire or be forfeited or annulled under the
same conditions as such other Award. A Dividend Equivalent Right granted as a
component of another Award may also contain terms and conditions different from
such other Award.

 

13 

 

13.2Termination of Service.

 

Except as may otherwise be provided by the Board either in the Award Document or
in writing after the Award Document is issued, a Grantee’s rights in all
Dividend Equivalent Rights or interest equivalents shall automatically terminate
upon the Grantee’s termination of Service for any reason.

 

14.TERMS AND CONDITIONS OF PERFORMANCE AND ANNUAL INCENTIVE AWARDS.

 

14.1Performance Conditions.

 

The right of a Grantee to exercise or receive a grant or settlement of any
Award, and the timing thereof, may be subject to such performance conditions as
may be specified by the Board. The Board may use such business criteria and
other measures of performance as it may deem appropriate in establishing any
performance conditions, and may exercise its discretion to reduce the amounts
payable under any Award subject to performance conditions, except as limited
under Sections ‎14.2 hereof in the case of a Performance Award or Annual
Incentive Award intended to qualify under Code Section 162(m). If and to the
extent required under Code Section 162(m), any power or authority relating to a
Performance Award or Annual Incentive Award intended to qualify under Code
Section 162(m), shall be exercised by the Committee and not the Board.

 

14.2Performance or Annual Incentive Awards Granted to Designated Covered
Employees.

 

If and to the extent that the Committee determines that a Performance Award or
Annual Incentive Award to be granted to a Grantee who is designated by the
Committee as likely to be a Covered Employee should qualify as
“performance-based compensation” for purposes of Code Section 162(m), the grant,
exercise and/or settlement of such Performance Award or Annual Incentive Award
shall be contingent upon achievement of pre-established performance goals and
other terms set forth in this Section ‎14.2.

 

14.2.1Performance Goals Generally.

 

The performance goals for such Performance Awards or Annual Incentive Awards
shall consist of one (1) or more business criteria and a targeted level or
levels of performance with respect to each of such criteria, as specified by the
Committee consistent with this Section ‎14.2. Performance goals shall be
objective and shall otherwise meet the requirements of Code Section 162(m) and
regulations thereunder including the requirement that the level or levels of
performance targeted by the Committee result in the achievement of performance
goals being “substantially uncertain.” The Committee may determine that such
Performance Awards or Annual Incentive Awards shall be granted, exercised and/or
settled upon achievement of any one (1) performance goal or that two (2) or more
of the performance goals must be achieved as a condition to grant, exercise
and/or settlement of such Performance Awards or Annual Incentive Awards.
Performance goals may differ for Performance Awards or Annual Incentive Awards
granted to any one Grantee or to different Grantees.

 



14.2.2Business Criteria.

 

 

One or more of the following business criteria for the Company, on a
consolidated basis, and/or specified subsidiaries or business units of the
Company (except with respect to the total stockholder return and earnings per
share criteria), shall be used exclusively by the Committee in establishing
performance goals for such Performance or Annual Incentive Awards: (i) earnings
per share; (ii) revenue; (iii) cash flow; (iv) cash flow from operations; (v)
cash flow return; (vi) return on net assets; (vii) return on assets; (viii)
return on investment; (ix) return on capital; (x) return on equity; (xi)
economic value added; (xii) net sales; (xiii) contribution margin; (xiv) net
income; (xv) net income per share; (xvi) pretax earnings; (xvii) pretax earnings
before interest, depreciation and amortization; (xviii) pretax operating
earnings after interest expense and before incentives, service fees, and
extraordinary or special items; (xix) total stockholder return; (xx) debt
reduction; (xxi) market share; (xxii) change in the Fair Market Value of the
Stock; (xxiii) operating margin; (xxiv) operating income; (xxv) reserve growth;
(xxvi) reserve replacement; (xxvii) production growth; (xxviii) finding,
development and exploration costs; (xxix) lease operating expense; (xxx)
completion and/or integration of acquisitions of businesses or companies; (xxxi)
completion of divestitures and asset sales; (xxxii) capital efficiency; (xxxiii)
general and administrative expense; (xxxiv) safety; and (xxxv)

 

14 

 







environmental record. Any of the above business criteria may be determined (a)
on an absolute or relative basis (i.e., performance relative to peer companies),
(b) as compared to the performance of a published or special index deemed
applicable by the Committee including, but not limited to, the Standard & Poor’s
500 Stock Index or a group of comparable companies or (c) on a GAAP or non-GAAP
basis.

 



14.2.3Timing For Establishing Performance Goals.

 

Performance goals shall be established not later than ninety (90) days after the
beginning of any performance period applicable to such Performance or Annual
Incentive Awards, or at such other date as may be required or permitted for
“performance-based compensation” under Code Section 162(m).

 

14.2.4Settlement of Performance or Annual Incentive Awards; Other Terms.

 

Settlement of such Performance or Annual Incentive Awards shall be in cash,
Stock, other Awards or other property, in the discretion of the Committee. The
Committee may, in its discretion, reduce the amount of a settlement otherwise to
be made in connection with such Performance or Annual Incentive Awards. The
Committee shall specify the circumstances in which such Performance or Annual
Incentive Awards shall be paid or forfeited in the event of termination of
Service by the Grantee prior to the end of a performance period or settlement of
Performance Awards.

 

14.3Written Determinations.

 

All determinations by the Committee as to the establishment of performance
goals, the amount of any Performance Award pool or potential individual
Performance Awards and as to the achievement of performance goals relating to
Performance Awards, and the amount of any Annual Incentive Award pool or
potential individual Annual Incentive Awards and the amount of final Annual
Incentive Awards, shall be made in writing in the case of any Award intended to
qualify under Code Section 162(m). To the extent required to comply with Code
Section 162(m), the Committee may delegate any responsibility relating to such
Performance Awards or Annual Incentive Awards.

 

14.4Status of Section ‎14.2 Awards Under Code Section 162(m).

 

It is the intent of the Company that Performance Awards and Annual Incentive
Awards under Section ‎14.2 hereof granted to persons who are designated by the
Committee as likely to be Covered Employees within the meaning of Code Section
162(m) and regulations thereunder shall, if so designated by the Committee,
constitute “qualified performance-based compensation” within the meaning of Code
Section 162(m) and regulations thereunder. Accordingly, the terms of Section
‎14.2, including the definitions of Covered Employee and other terms used
therein, shall be interpreted in a manner consistent with Code Section 162(m)
and regulations thereunder. The foregoing notwithstanding, because the Committee
cannot determine with certainty whether a given Grantee will be a Covered
Employee with respect to a fiscal year that has not yet been completed, the term
Covered Employee as used herein shall mean only a person designated by the
Committee, at the time of grant of Performance Awards or an Annual Incentive
Award, as likely to be a Covered Employee with respect to that fiscal year. If
any provision of the Plan or any agreement relating to such Performance Awards
or Annual Incentive Awards does not comply or is inconsistent with the
requirements of Code Section 162(m) or regulations thereunder, such provision
shall be construed or deemed amended to the extent necessary to conform to such
requirements.

 

15.PARACHUTE LIMITATIONS.

 

Notwithstanding any contrary provision in this Plan, if a Grantee is a
“disqualified individual” (as defined in Section 280G of the Code), and any
Award under this Plan together with any other payments or benefits that such
Grantee has a right to receive from the Company (and affiliated entities
required to be aggregated in accordance with Q/A-10 and Q/A-46 of Treas. Reg.
§1.280G-1) (collectively, the “Payments”) would constitute a “parachute payment”
(as defined in Section 280G of the Code), the Payments shall be either (a)
reduced (but not below zero) so that the aggregate present value of such
Payments and benefits received by the Grantee from the Company and its
Affiliates shall be $1.00 less than three times such Grantee’s “base amount” (as
defined in Section 280G of the

 

15 

 

Code) (the “Safe Harbor Amount”) and so that no portion of such Payments
received by such Grantee shall be subject to the excise tax imposed by Section
4999; or (b) paid in full, whichever produces the better net after-tax result
for such Grantee (taking into account any applicable excise tax under Section
4999 and any applicable federal, state and local income and employment taxes).
The determination as to whether any such reduction in the amount of the Payments
is necessary shall be made by the Company in good faith and such determination
shall be conclusive and binding on such Grantee. If reduced Payments are made to
the Grantee pursuant to this Section ‎15 and through error or otherwise those
Payments exceed the Safe Harbor Amount, the Grantee shall immediately repay such
excess to the Company or its applicable Affiliate upon notification that an
overpayment has been made.

 

The reduction of Payments, if applicable, shall be made by reducing, first,
severance payments to be paid in cash in the order in which such payments would
be paid or provided (beginning with such payment or benefit that would be made
last in time and continuing, to the extent necessary, through to such payment or
benefit that would be made first in time) and second, by reducing any other cash
payments that would be payable to the Grantee which are valued in full for
purposes of Code Section 280G in a similar order (last to first), and third, by
reducing any equity acceleration of awards which are valued in full for purposes
of Section 280G of the Code in a similar order (last to first), and finally, by
reducing any other payments or benefit in a similar order (last to first).

 

Notwithstanding anything above to the contrary, this Section ‎15 shall not apply
to any Grantee who is subject to a specific provision under any separate
employment contract or severance plan maintained by the Company or any of its
Affiliates regarding the application of the golden parachute rules of Code
Sections 280G and 4999.

 

16.REQUIREMENTS OF LAW.

 

16.1General.

 

The Company shall not be required to sell or issue any shares of Stock under any
Award if the sale or issuance of such shares would constitute a violation by the
Grantee, any other individual exercising an Option, or the Company of any
provision of any law or regulation of any governmental authority, including
without limitation any federal or state securities laws or regulations. If at
any time the Company shall determine, in its discretion, that the listing,
registration or qualification of any shares subject to an Award upon any
securities exchange or under any governmental regulatory body is necessary or
desirable as a condition of, or in connection with, the issuance or purchase of
shares hereunder, no shares of Stock may be issued or sold to the Grantee or any
other individual exercising an Option pursuant to such Award unless such
listing, registration, qualification, consent or approval shall have been
effected or obtained free of any conditions not acceptable to the Company, and
any delay caused thereby shall in no way affect the date of termination of the
Award. Specifically, in connection with the Securities Act, upon the exercise of
any Option or the delivery of any shares of Stock underlying an Award, unless a
registration statement under such Act is in effect with respect to the shares of
Stock covered by such Award, the Company shall not be required to sell or issue
such shares unless the Board has received evidence satisfactory to it that the
Grantee or any other individual exercising an Option may acquire such shares
pursuant to an exemption from registration under the Securities Act. Any
determination in this connection by the Board shall be final, binding, and
conclusive. The Company may, but shall in no event be obligated to, register any
securities covered hereby pursuant to the Securities Act. The Company shall not
be obligated to take any affirmative action in order to cause the exercise of an
Option or the issuance of shares of Stock pursuant to the Plan to comply with
any law or regulation of any governmental authority. As to any jurisdiction that
expressly imposes the requirement that an Option shall not be exercisable until
the shares of Stock covered by such Option are registered or are exempt from
registration, the exercise of such Option (under circumstances in which the laws
of such jurisdiction apply) shall be deemed conditioned upon the effectiveness
of such registration or the availability of such an exemption.

 

16.2Rule 16b-3.

 

During any time when the Company has a class of equity security registered under
Section 12 of the Exchange Act, it is the intent of the Company that Awards
pursuant to the Plan and the exercise of Options granted hereunder will qualify
for the exemption provided by Rule 16b-3 under the Exchange Act. To the extent
that any provision of the Plan or action by the Board does not comply with the
requirements of Rule 16b-3, it shall be

 

16 

 

deemed inoperative to the extent permitted by law and deemed advisable by the
Board, and shall not affect the validity of the Plan. In the event that Rule
16b-3 is revised or replaced, the Board may exercise its discretion to modify
this Plan in any respect necessary to satisfy the requirements of, or to take
advantage of any features of, the revised exemption or its replacement.

 

17.EFFECT OF CHANGES IN CAPITALIZATION.

 

17.1Changes in Stock.

 

If the number of outstanding shares of Stock is increased or decreased or the
shares of Stock are changed into or exchanged for a different number or kind of
shares or other securities of the Company on account of any conversion,
recapitalization, reclassification, stock split, reverse split, combination of
shares, exchange of shares, stock dividend or other distribution payable in
capital stock, or other increase or decrease in such shares effected without
receipt of consideration by the Company occurring after the Effective Date, the
number and kinds of shares for which grants of Options and other Awards may be
made under the Plan shall be adjusted proportionately and accordingly by the
Company. In addition, the number and kind of shares for which Awards are
outstanding shall be adjusted proportionately and accordingly so that the
proportionate interest of the Grantee immediately following such event shall, to
the extent practicable, be the same as immediately before such event. Any such
adjustment in outstanding Options or SARs shall not change the aggregate Option
Price or SAR Exercise Price payable with respect to shares that are subject to
the unexercised portion of an outstanding Option or SAR, as applicable, but
shall include a corresponding proportionate adjustment in the Option Price or
SAR Exercise Price per share. The conversion of any convertible securities of
the Company shall not be treated as an increase in shares effected without
receipt of consideration. Notwithstanding the foregoing, in the event of any
distribution to the Company’s stockholders of securities of any other entity or
other assets (including an extraordinary cash dividend but excluding a
non-extraordinary dividend payable in cash or in stock of the Company) without
receipt of consideration by the Company, the Company may, in such manner as the
Company deems appropriate, adjust (36) the number and kind of shares subject to
outstanding Awards and/or (37) the exercise price of outstanding Options and
Stock Appreciation Rights to reflect such distribution.

 

17.2Reorganization in Which the Company Is the Surviving Entity Which does not
Constitute a Change in Control.

 

Subject to Section ‎17.3 hereof, if the Company shall be the surviving entity in
any reorganization, merger, or consolidation of the Company with one or more
other entities which does not constitute a Change in Control, any Option or SAR
theretofore granted pursuant to the Plan shall pertain to and apply to the
securities to which a holder of the number of shares of Stock subject to such
Option or SAR would have been entitled immediately following such
reorganization, merger, or consolidation, with a corresponding proportionate
adjustment of the Option Price or SAR Exercise Price per share so that the
aggregate Option Price or SAR Exercise Price thereafter shall be the same as the
aggregate Option Price or SAR Exercise Price of the shares remaining subject to
the Option or SAR immediately prior to such reorganization, merger, or
consolidation. Subject to any contrary language in an Award Document evidencing
an Award, any restrictions applicable to such Award shall apply as well to any
replacement shares received by the Grantee as a result of the reorganization,
merger or consolidation. In the event of a transaction described in this Section
‎17.2, Stock Units shall be adjusted so as to apply to the securities that a
holder of the number of shares of Stock subject to the Stock Units would have
been entitled to receive immediately following such transaction.

 

17.3Change in Control.

 

Upon the occurrence of a Change in Control, each outstanding Award shall be
deemed to have vested, and shall become exercisable (if applicable), in each
case, to the extent so provided in the applicable Award Document; provided that
the Board may elect to accelerate the vesting of, or cancel, or take any other
action with respect to any outstanding Award, as it shall deem appropriate in
its sole discretion. Notwithstanding the foregoing, if the Board elects to
cancel any such outstanding Stock-based Award upon the occurrence of a Change in
Control, the holder of such Award shall receive, in consideration of such
cancellation, an amount of cash or marketable securities (if such securities are
paid to the Company’s stockholders generally in connection with such Change in
Control) with a value

 

17 

 

that is not less than the Intrinsic Value of such Award; provided that, if the
Intrinsic Value of an Option or SAR Award is equal to or less than zero, the
Board may, in its sole discretion, provide for the cancellation of such Award
without payment of any consideration therefor.

 

17.4Adjustments.

 

Adjustments under this Section ‎17 related to shares of Stock or securities of
the Company shall be made by the Board, whose determination in that respect
shall be final, binding and conclusive. No fractional shares or other securities
shall be issued pursuant to any such adjustment, and any fractions resulting
from any such adjustment shall be eliminated in each case by rounding downward
to the nearest whole share. The Board shall determine the effect of a Change in
Control upon Awards other than Options, SARs, Stock Units and Restricted Stock,
and such effect shall be set forth in the appropriate Award Document. The Board
may provide in the Award Documents at the time of grant, or any time thereafter
with the consent of the Grantee, for different provisions to apply to an Award
in place of those described in Sections ‎17.1 and ‎17.2.

 

17.5No Limitations on Company.

 

The making of Awards pursuant to the Plan shall not affect or limit in any way
the right or power of the Company to make adjustments, reclassifications,
reorganizations, or changes of its capital or business structure or to merge,
consolidate, dissolve, or liquidate, or to sell or transfer all or any part of
its business or assets.

 

18.GENERAL PROVISIONS.

 

18.1Disclaimer of Rights.

 

No provision in the Plan or in any Award or Award Document shall be construed to
confer upon any individual the right to remain in the employ or service of the
Company or any Affiliate, or to interfere in any way with any contractual or
other right or authority of the Company either to increase or decrease the
compensation or other payments to any individual at any time, or to terminate
any employment or other relationship between any individual and the Company. In
addition, notwithstanding anything contained in the Plan to the contrary, unless
otherwise stated in the applicable Award Document, no Award granted under the
Plan shall be affected by any change of duties or position of the Grantee, so
long as such Grantee continues to be a director, officer, consultant or employee
of the Company or an Affiliate. The obligation of the Company to pay any
benefits pursuant to this Plan shall be interpreted as a contractual obligation
to pay only those amounts described herein, in the manner and under the
conditions prescribed herein. The Plan shall in no way be interpreted to require
the Company to transfer any amounts to a third party trustee or otherwise hold
any amounts in trust or escrow for payment to any Grantee or beneficiary under
the terms of the Plan.

 

18.2Nonexclusivity of the Plan.

 

Neither the adoption of the Plan nor the submission of the Plan to the
stockholders of the Company for approval shall be construed as creating any
limitations upon the right and authority of the Board to adopt such other
incentive compensation arrangements (which arrangements may be applicable either
generally to a class or classes of individuals or specifically to a particular
individual or particular individuals) as the Board in its discretion determines
desirable, including, without limitation, the granting of stock options
otherwise than under the Plan.

 

18.3Withholding Taxes.

 

The Company or an Affiliate, as the case may be, shall have the right to deduct
from payments of any kind otherwise due to a Grantee any federal, state, or
local taxes of any kind required by law to be withheld with respect to the
vesting of or other lapse of restrictions applicable to an Award or upon the
issuance of any shares of Stock upon the exercise of an Option or pursuant to an
Award. At the time of such vesting, lapse, or exercise, the Grantee shall pay to
the Company or the Affiliate, as the case may be, any amount that the Company or
the Affiliate may reasonably determine to be necessary to satisfy such
withholding obligation, or shall otherwise make arrangements satisfactory to the
Company or the Affiliate, as the case may be, to provide for the timely payment
of such

 

18 

 

withholding obligation. Subject to the prior approval of the Company or the
Affiliate, which may be withheld by the Company or the Affiliate, as the case
may be, in its sole discretion, the Grantee may elect to satisfy such
obligations, in whole or in part, (38) by causing the Company or the Affiliate
to withhold shares of Stock otherwise issuable to the Grantee or (39) by
delivering to the Company or the Affiliate shares of Stock already owned by the
Grantee. The shares of Stock so delivered or withheld shall have an aggregate
Fair Market Value equal to such withholding obligations. The Fair Market Value
of the shares of Stock used to satisfy such withholding obligation shall be
determined by the Company or the Affiliate as of the date that the amount of tax
to be withheld is to be determined. A Grantee who has made an election pursuant
to this Section ‎18.3 may satisfy his or her withholding obligation only with
shares of Stock that are not subject to any repurchase, forfeiture, unfulfilled
vesting, or other similar requirements.

 

18.4Captions.

 

The use of captions in this Plan or any Award Document is for the convenience of
reference only and shall not affect the meaning of any provision of the Plan or
such Award Document.

 

18.5Other Provisions.

 

Each Award granted under the Plan may contain such other terms and conditions
not inconsistent with the Plan as may be determined by the Board, in its sole
discretion.

 

18.6Number and Gender.

 

With respect to words used in this Plan, the singular form shall include the
plural form, the masculine gender shall include the feminine gender, etc., as
the context requires.

 

18.7Severability.

 

If any provision of the Plan or any Award Document shall be determined to be
illegal or unenforceable by any court of law in any jurisdiction, the remaining
provisions hereof and thereof shall be severable and enforceable in accordance
with their terms, and all provisions shall remain enforceable in any other
jurisdiction.

 

18.8Governing Law.

 

The validity and construction of this Plan and the instruments evidencing the
Awards hereunder shall be governed by the laws of the State of Delaware, other
than any conflicts or choice of law rule or principle that might otherwise refer
construction or interpretation of this Plan and the instruments evidencing the
Awards granted hereunder to the substantive laws of any other jurisdiction.

 

18.9Section 409A of the Code.

 

Awards under the Plan are intended to be exempt from or satisfy the requirements
of Section 409A of the Code and related regulations and Treasury pronouncements
(“Section 409A”), and this Plan and all Award Documents shall be interpreted
accordingly. In the event it is determined that any Award or Award Document
would violate the requirements of Section 409A, the Board shall have the
authority, but not the obligation, to amend the terms and conditions of the
Award or the Award Document without the consent of the Participant to the
minimum extent necessary to bring the Award or Award Document into compliance
with Section 409A. However, neither the Company nor the Board shall have any
obligation to take any action to prevent the assessment of any excise tax or
penalty on any Grantee under Section 409A, and neither the Company nor the Board
will have any liability to any Grantee for such tax or penalty.

 

* * *

 



19 

